Filed 10/22/20 In re T.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re T.M., a Person Coming                                  B302966
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             19CCJP00172A)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

H.M.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Kim L. Nguyen, Judge. Affirmed.
      Shaylah Padgett-Weibel, under appointment by the Court
of Appeal.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, Navid Nakhjavani, Principal, Deputy
County Counsel, for Plaintiff and Respondent.

                 _________________________________

                      I.     INTRODUCTION

      H.M., father of now eight-year-old T.M., appeals from the
juvenile court’s order at a Welfare and Institutions Code section
3641 hearing continuing jurisdiction over the child. We affirm.

                       II.   BACKGROUND

A.      Prior Dependency History

        In January 2017, the juvenile court sustained a section 300
petition that alleged P.M, the child’s mother,2 had a history of
engaging in violent altercations and had hit father with a broom
in the child’s presence. The petition further alleged that mother
had a history of alcohol abuse and was a current alcohol abuser
rendering her incapable of providing the child regular care.
Mother also had a criminal conviction for “Disorderly Conduct:
Intoxicated Drugs/Alcohol.” The court removed the child from

1       All statutory references are to the Welfare and Institutions
Code.

2       Mother is not a party to this appeal.




                                   2
mother’s custody, placed her with father, and ordered family
reunification services for father and mother. In October 2017,
the court ordered the child returned to mother’s custody. In
January 2018, the court terminated jurisdiction with the child
placed with both parents.

B.    Section 300 Petition

       On January 10, 2019, the Los Angeles County Department
of Children and Family Services (Department) filed a section 300
petition on behalf of the child. As later amended, pleaded no
contest to by mother, and sustained by the juvenile court, the
petition alleged:
       “b-1
       “The child[’]s . . . mother . . . has a history of alcohol use
and is a current user of alcohol, which affects . . . mother’s ability
to provide regular care of the child. On 12/23/2018, . . . mother
was under the influence of alcohol while the child was under . . .
mother’s care and supervision. The child is of such a young age
as to require constant care and supervision and . . . mother’s
alcohol use interferes with providing regular care and supervision
of the child. The child was a prior dependent of the Juvenile
Court due to . . . mother’s alcohol use. Said substance abuse by
the child’s mother endangers the child’s physical health and
safety and places the child at risk of serious physical harm.
       “b-2
       “The child[’]s . . . mother . . . has a history of mental and
emotional problems, including a history of PTSD, depression, and
anxiety and a recent diagnosis of bipolar disorder and current
suicidal ideation if left untreated affects . . . [m]other’s ability to




                                  3
provide regular care for the child. On 1/8/2019 and 12/23/2018
. . . mother expressed suicidal ideation. On 1/8/2019 . . . mother
was voluntarily hospitalized for the evaluation and treatment of
. . . mother’s psychiatric condition. Such mental and emotional
problems on the part of . . . mother endangers the child’s physical
health and safety and places the child at risk of serious physical
harm.”

C.    Detention Report and Hearing

      On December 13, 2018, mother and the child entered a
domestic violence shelter. On December 24, 2018, the
Department received a referral after mother disclosed to her
counselor the previous night that she wanted to die. Mother was
intoxicated and manic at the time. Later that night, the child
spoke with the counselor. The child was crying and stated that
mother had been mean to her and told her to cook her own food.
She told the counselor that mother behaved that way when she
drank “‘water that is not water.’” Mother told the child that she
could not care for her anymore, that father could care for her, and
that mother would not “be ‘here’” anymore. When the counselor
checked in on mother later that night, mother was slumped over.
      After receiving the referral, a Department social worker
interviewed the domestic violence shelter’s manager, mother, and
the child. The manager stated that mother and the child could
stay at the shelter for 45 days. Mother was on a waitlist for
transitional housing. If mother was unsuccessful in obtaining
transitional house, she would be given referrals for homeless
shelters.




                                 4
       Mother told the social worker that she had been very
emotional the day before because it was Christmas and she and
the child were in a shelter. Also, mother did not have enough
money to buy the child the Christmas gift she wanted. Mother
denied having been intoxicated. The social worker described
mother as cooperative and easy to engage. Mother displayed no
visible signs of cognitive impairment or substance abuse. She
spoke in an intelligent manner.
       Mother told the social worker that she and the child were
living in the shelter because she did not want the child living in a
domestic violence environment. The child had been sleeping with
a spatula in her hand to protect mother at night. Mother
explained, however, that father had never physically abused her.
The domestic violence “was mostly verbal and emotional.” Father
yelled a lot.
       Mother stated that father previously used heroin, but had
been sober for 14 years. He did not drink alcohol. Mother denied
she was an alcoholic. A December 26, 2018, drug and alcohol test
for mother was negative.
       The child, then age six, was clean, neatly groomed, and
appropriately dressed. She was easy to engage and verbally
articulate. The child liked living with mother. She knew what
drugs and alcohol were and denied witnessing mother “drink
alcohol or smoke.” She also denied telling anyone that mother
drank something that was not water. The child said mother
never drank beer.
       The child told the social worker that mother was not mean
to her, but father was. She felt safe with mother, but not with
father. The child denied physical abuse from mother or father.
She was, however, afraid of father and reported that he yelled at




                                 5
and punched mother. The social worker observed that the child
appeared to have been coached prior to the interview.
       The social worker spoke with the social worker who had
worked with the family in 2017. That prior social worker
reported that there were no problems with father during her
supervision and he took great care of the child and did everything
he possibly could for her. The child loved father and always was
very affectionate toward him.
       On December 27, 2018, the social worker interviewed
father. Father denied being abusive or violent toward mother.
He said he and mother argued, but he tried not to argue in front
of the child. After the prior case was closed in January, mother
relapsed “a couple of times.” He said when mother was not
drinking, she was an excellent mother. But, when mother drank,
she “create[d] so much chaos and changes the whole dynamic.”
Father stated, “‘I love [mother], I want my family back, but most
importantly I want my daughter back.’” Father said he told
mother that he would move out of their apartment and pay half
the rent, but mother had to work and pay the other half.
       Father admitted he used heroin when he was younger, but
stated he had been sober for 15 years. He was willing to take a
drug test. A December 28, 2018, drug and alcohol test for father
was negative.
       On December 28, 2018, mother and the child moved out of
the shelter and back home with father. Father told the social
worker they were doing well. Father was monitoring the child
closely and would not let her out of his sight.
       On January 3, 2019, the juvenile court issued a removal
order for the child. The child was to be removed from mother and
released to father. Four days later, before the removal order was




                                6
served, mother moved out of the home. The next day, the social
worker received a referral from the Mission Community Hospital.
Mother had entered the emergency room heavily intoxicated and
had stated her intention to kill herself. Mother was placed on a
psychiatric hold.
       On January 8, 2019, the social worker visited father at his
home. The child was present and appeared happy. Father stated
that mother had called him and told him she was in the hospital.
He said that for the past couple of days, mother “always smelled
like alcohol.” Father said that he never left the child alone with
mother. He had enrolled the child in school and informed the
school staff that mother was not allowed to pick up the child.
Father stated that he wanted full custody of the child and
inquired if the Department could help him get a divorce.
       The child stated she was happy to be back with father and
felt safe with him. The social worker asked the child about her
prior statement that father was mean. The child responded that
father had changed. When the social worker asked if she had
ever seen mother “drink ‘water that is not water’” or beer, the
child looked down, then at the social worker, and said that she
did not want to go to foster care; she wanted to stay with father.
When the social worker asked who told her she would go to foster
care, the child responded, “‘My mom.’”
       The social worker asked the child to tell the truth. The
child stated that mother drank beer. The social worker asked
how many. The child responded, “‘Ten or more, she would never
stop.’” She said that when mother drank, “‘She was mean to me.
She told me she doesn’t love me. She hit me with her shoe two
days ago on my shoulder.”




                                7
       The social worker spoke with mother at the hospital.
Mother said she went to the hospital because she felt depressed.
The social worker asked mother if she was presently intoxicated.
Mother looked surprised and responded, “‘I do not drink.’” The
social worker served mother with the removal order and informed
her that she could not return home.
       At the detention hearing, the juvenile court found a prima
facie case for detaining the child from mother. It ordered the
child released to father and family maintenance services for
mother, father, and the child.

D.   Jurisdiction/Disposition Report and Hearing

      On February 1, 2019, the social worker interviewed mother.
Mother stated she was in a domestic violence situation with
father and was trying to deal with it. She denied having an issue
with alcohol, stating she had not drunk alcohol for a long time.
When she did drink, “‘[I]t’s more of a fuck you to him [father]
because he thinks he is high and mighty because he is sober.’”
Mother reported she recently had been diagnosed with bipolar
disorder. She had been taking Zoloft, but father did not want her
to take it so she stopped.
      On February 5, 2019, the social worker interviewed father
and the child. Father said mother was an alcoholic with “‘no
moral compass.’” Mother drank alcohol “‘sporadically,’” and
father smelled alcohol on her and in the home. Every other
month, mother binge drank, drinking for “‘days on end.’” Father
denied committing domestic violence.
      The child stated that mother drank beer and threw a shoe
at the child. Mother acted a little weird when she drank beer and




                               8
stayed in bed and hid the beer from father. Living in a shelter
with mother was “‘not good.’” The child had wanted to continue
living with father, but mother kidnapped her. Mother drank
heavily while staying in the shelter and acted mean.
       In its assessment, the Department noted that one year
earlier, the juvenile court had closed the prior case with the hope
that mother had resolved her problem with alcohol as she had
been compliant with court orders. Instead, mother’s alcohol use
had caused another dependency referral and mother continued to
minimize her alcohol abuse.
       As for father, the Department expressed its concern that
father also minimized mother’s serious alcohol problem and had a
lack of insight into how mother’s alcohol problem negatively
affected the child. Father permitted mother to live in the home
despite her binge drinking and did not intervene to protect the
child. It opined, “It is crucial that father participate in services
in order to understand the negative ramifications that mother’s
extensive alcohol and mental health issues have on [the child].”
The Department recommended that father participate in family
preservation services and weekly Al-Anon and AA/NA meetings.
       For the February 22, 2019, jurisdiction/disposition hearing,
mother submitted a waiver of rights form pleading no contest to
the amended section 300 petition. At the hearing, the juvenile
court accepted mother’s no contest plea and found the amended
section 300 petition true and the child to be a person described by
section 300. It removed the child from mother’s custody and
released her to father.
       The juvenile court ordered mother to participate in a full
drug and alcohol treatment program, submit to weekly testing,
participate in a 12-step program, attend parenting classes, and




                                 9
undergo individual and mental health counseling. The court
ordered monitored visits for mother and the child. It ordered
father to participate in a 12-step program, Al-Anon meetings, and
family preservation services.

E.   Six-Month Status Review Report and Hearing

       In the Department’s August 23, 2019, Status Review
Report, the social worker reported that the child was doing well
in father’s custody. Father had provided the child with stable
shelter, food, clothing, and all the basic necessities. The child
was attending school regularly and excelling academically.
Father had enrolled her in a summer tutoring program. At
monthly contacts with the social worker, the child was well-
groomed with a generally pleasant overall disposition. The social
worker observed positive interactions between the child and
father during those contacts and with mother during visits the
social worker monitored.
       The social worker reported that mother had been “fully
compliant, cooperative, amenable and receptive” to the court-
ordered programs and the Department’s case plan. Mother
traveled three hours each way by bus to visit the child and never
missed a visit. Mother visited twice a week. Beginning June 20,
2019, mother’s visits were unmonitored. Mother was employed.
Her therapist reported mother had not missed any appointments
and was doing well in treatment. Mother’s participation in
relapse prevention, parenting, and life skills programs had been
“outstanding.” All of mother’s drug and alcohol tests were
negative except two in March which may have been “no show[s].”




                               10
       Father told the social worker that he was attending weekly
Al-Anon and AA/NA meetings. He had not, however, provided
the social worker proof of attendance. Initially, he was not
attending family preservation services, telling the social worker
that he did not have time as he had two jobs. When the social
worker reminded father that the services were court-ordered,
father began attending on April 25, 2019.
       The child’s therapist recommended the family receive
wraparound services. At the time the Department prepared its
report, the family had not started such services.
       Mother repeatedly told the social worker that she would do
“everything” to obtain joint custody of the child. Father
repeatedly told the social worker that he was unwilling “to have
anything to do with mother” and would do his best to get full
custody of the child. The child told the social worker that she
loved both of her parents and liked having them in her life. She
enjoyed visits with mother and missed her a lot.
       Mother’s housing was a “barrier” to having overnight visits
with the child. Mother was on the waitlist for two housing
programs. The Department recommended the juvenile court
continue jurisdiction over the child for three months for mother to
obtain stable housing and have conjoint therapy with the child.
It further recommended that the court continue family
maintenance services for father for three months.
       At the August 23, 2019, section 364 hearing, father
requested the juvenile court set the matter for a contested
hearing concerning whether the case should be closed. Mother
requested a contested hearing on whether the child should be
returned to mother’s custody—a home of parent order. The




                                11
juvenile court set the matter for a contested hearing on
October 28, 2019.
       In an October 25, 2019, Last Minute Information for the
Court, the Department reported mother had started having
overnight visits with the child on September 7, 2019. Father
showed “positive cooperation” in transporting the child to a police
station for mother to pick her up. The child told the social worker
that she was having fun, quality visits with mother. Also, mother
was fully compliant with her court-ordered services. Father had
provided proof of his attendance at Al-Anon and AA meetings.
       The Department advised the juvenile court that mother
remained in transitional housing. From the beginning of the
case, it had assisted mother in her search for permanent housing.
Mother was on the waitlist at two permanent housing agencies.
The Department asked the court to set a progress report for 90
days for an update on mother’s housing.
       At the October 28, 2019, hearing, counsel for the
Department stated that the Department had not submitted an
appropriate recommendation. Counsel requested a two-week
continuance for the Department to prepare an appropriate
recommendation.
       The child’s counsel informed the juvenile court that the
child was doing well with father and her visits with mother were
going well. The child wanted to live with both parents.
       The juvenile court asked if housing was an issue. Mother’s
counsel explained that mother was in transitional housing and
the child was not permitted to live there. Mother was doing her
best to obtain permanent housing. Counsel recognized that the
matter had been set for a hearing on a home of parent order at
mother’s request and mother’s residence in a sober living facility




                                12
where the child could not live was a “barrier” to a home of parent
order. Counsel supported the Department’s request for a
continuance.
       Father’s counsel objected to a continuance. He argued that
the Department had over two months to prepare a proper
recommendation.
       The juvenile court stated its tentative ruling that it would
continue supervision for three months. It believed mother was
making progress. She had been having overnight visits with the
child who had been unwavering in her desire to reunify with
mother. Given the child’s age, the court believed it was in the
child’s best interest to continue supervision to allow the
Department the opportunity to help mother find housing and to
allow the court to assess how overnight visits were going.
       Father’s counsel objected to the juvenile court’s tentative
ruling. He argued that under section 364, the juvenile court was
required to terminate jurisdiction unless the Department proved
by a preponderance of evidence that conditions still existed that
would justify jurisdiction over the child or those conditions were
likely to exist if supervision were withdrawn. He noted that the
Department’s Status Review Report stated that the child was
doing well in his care and excelling in school, he had been
cooperative in exchanging the child with mother for visits, and he
had been attending his Al-Anon and AA meetings. The case
concerned mother’s alcohol abuse and mother claimed to be sober.
Counsel argued that the case should not remain open simply
because one parent had a housing issue.
       The Department’s counsel reiterated the Department’s
request for a two-week continuance to prepare a proper
recommendation. Counsel submitted “as to three months.” She




                                13
noted that as late as the Status Review Report, father indicated
he wanted nothing to do with mother and would do his best to get
full custody over the child. Counsel expressed doubt that the
parents were ready to coparent.
       The juvenile court denied the continuance request. It found
that the conditions that justified the initial assumption of
jurisdiction continued to exist and were likely to exist without
supervision. The court set the matter for a section 364 hearing
on January 28, 2020.

                       III.   DISCUSSION

      Father contends that substantial evidence did not support
the juvenile court’s section 364 ruling. We disagree.

A.    Standard of Review

        “Orders made pursuant to section 364 are reviewed for
substantial evidence. [Citations.] Under the substantial
evidence standard of review, the appellate court does not reweigh
the evidence, evaluate the credibility of witnesses, or draw
inferences contrary to the findings of the trial court. [Citation.]
. . . . For evidence to be sufficient to support a trial court’s
finding, it must be reasonable, credible, and of solid value.
[Citation.]” (In re J.F. (2014) 228 Cal.App.4th 202, 209.)

B.    Legal Analysis

      Section 364, subdivision (a) provides in part: “Every
hearing in which an order is made placing a child under the




                                14
supervision of the juvenile court pursuant to [s]ection 300 and in
which the child is not removed from the physical custody of his or
her parent or guardian shall be continued to a specific future date
not to exceed six months after the date of the original
dispositional hearing.” Subdivision (c) provides in part: “After
hearing any evidence presented by the social worker, the parent,
the guardian, or the child, the court shall determine whether
continued supervision is necessary. The court shall terminate its
jurisdiction unless the social worker or his or her department
establishes by a preponderance of evidence that the conditions
still exist which would justify initial assumption of jurisdiction
under [s]ection 300, or that those conditions are likely to exist if
supervision is withdrawn.”
       Father argues that the juvenile court should have
terminated jurisdiction because the evidence showed that the
child was doing well in his care and there was no risk to the child
in his home. As the child “was out of [m]other’s home and safely
living with [f]ather, there was no necessity to protect her from
risk of serious physical harm or illness.” Father contends that
the juvenile court continued jurisdiction over the child out of a
concern for mother’s lack of housing.3
      Substantial evidence supported the juvenile court’s order.
The juvenile court sustained the amended section 300 petition in
part because mother had a history of alcohol use that affected her

3     Although the juvenile court found, based on the evidence
presented, that the conditions that justified the initial
assumption of jurisdiction continued to exist and were likely to
exist without supervision, it did not further explain its ruling.
“[W]e review the lower court’s ruling, not its reasoning; we may
affirm that ruling if it was correct on any ground.” (In re
Natasha A. (1996) 42 Cal.App.4th 28, 38.)




                                15
ability to care for the child. That history included the child’s
prior case that began in October 2016—the court sustained the
petition in January 2017—in which the court found that mother’s
alcohol abuse rendered her incapable of providing regular care for
the child. Mother successfully completed services in that case,
including a drug and alcohol program, and the court returned the
child to mother’s custody in October 2017 and terminated
jurisdiction in January 2018. Notwithstanding mother’s
successful completion of services, mother relapsed sometime later
in 2018.
       Mother’s sobriety at the time of the section 364 hearing was
relatively short-lived and mother was at risk of relapsing as she
had in the past. (See In re J.C. (2014) 233 Cal.App.4th 1, 7
[seven months of sobriety were insufficient to show the parent
was not at risk of relapsing].) On January 8, 2019, mother
entered an emergency room heavily intoxicated and expressed an
intent to kill herself. The record does not reflect when mother
achieved sobriety thereafter. The section 364 hearing was on
October 28, 2019. As in the child’s prior case, mother appears to
be doing well in her court-ordered services. It is significant,
however, that at the time of the section 364 hearing, mother was
maintaining her sobriety with the support of a sober living
facility. Mother’s history of alcohol abuse and relapsing and her
recent sobriety continued to place the child at risk as mother had
unmonitored visits with the child including unmonitored
overnight visits.
       Whether sufficient evidence supported continued
jurisdiction is a close question. We observe that father has
provided commendable care to the child and mother has
performed well under court-ordered services. Nevertheless, when




                                16
considering the events as of the January 28, 2020, hearing we
find the evidence legally sufficient.

                      IV.     DISPOSITION

     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                         KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                17